Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

This action is response to the application filed on March 15, 2021.

Claims 1-2, 4, 6-8, 10, 21-25 and 28-36 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 21-25 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djabarov et al  (U.S. Pat. No. 8,204,897). 

With respect to claims 1, 22 and 29, Djabarov et al teaches 
presenting a user interface to a user, the user interface coupled to a search service (FIG. 3 illustrates a screen shot of an example user interface displayed to a user performing a search); 
while presenting the user interface and before receiving a query input from the user in the user interface (FIG. 3 illustrates a screen shot of an example user interface), 
providing a search suggestion for selection by the user in the user interface, wherein the provided search suggestion is based on a keyword from content of a first website that was selected by the user from the in a past search (col. 5, lines 23-57,the suggestions can include previously performed search queries that are similar to or that contain the query portion entered by the user), and 

providing the search suggestion to the search service (col.8, lines 26-39, The user can select a suggested previous query to request that the search server 108 perform the previous query again); 
in response to providing the search suggestion to the search service, obtaining a uniform resource locator (URL) for a second website from the search service; and 
presenting providing for display the URL  within the user interface (col. 5, lines 23-59, suggestion can include sending the query portion to a search server 108.  The search server 108 then uses the query portion to perform a search of web pages accessible over the network 106 and to return search results to the computing device 

With respect to claims 2 and 32, Djabarov et al teaches the search suggestion is provided in response to a user interaction with a search area within the user interface (col. 5, lines 23-59, suggestion can include sending the query portion to a search server 108).

With respect to claims 4 and 33-34, Djabarov et al teaches before receiving query input, providing within the user interface a list of two or more URLs that are based on website content previously viewed by the user (FIG. 4 is a flow chart showing an example of a process for presenting query suggestions to a user of a computing device.).

With respect to claims 6 and 35, Djabarov et al teaches search suggestion is provided in a drop down window beneath a user input area for entering a search query (FIGS. 7A-B are examples of user interfaces for presenting query suggestions from commands in an external application or operating system).

With respect to claim 7, Djabarov et al teaches keyword is extracted from the first website content (col. 1, lines 17-43, For example, a user may be permitted to identify a 

With respect to claim 8, Djabarov et al teaches key word/phrase is associated with an authority score and/or a confidence score, which indicate whether the key word/phrase is related to content desired by the user (col. 1, lines 17-43, For example, a user may be permitted to identify a particular corpus in which they would like to search, such as web, images, videos, their desktop, and other such corpuses).

With respect to claim 9, Djabarov et al teaches the confidence score indicates a likelihood that a search using the search suggestion returns the first website (col. 1, lines 17-43, to search, such as web, images, videos, their desktop, and other such corpuses). 

With respect to claim 21, Djabarov et al teaches search suggestion is further based on an authority score of the keyword, the authority score indicating how often the keyword appears in the first website content (col. 1, lines 17-43, search engine can present suggested search terms for a user, such as terms that are similar to those the user entered, or that appear to be properly-spelled versions of the improperly-spelled term entered by a user.  Users may also be allowed to refine search results so as to be 

With respect to claim 23, Djabarov et al teaches keyword comprises a phrase (col. 10, lines 33-37, data provider 210e generates the suggestion 304e for a previously viewed web page and the suggestion 304f for previously entered Internet search phrases). 
 
With respect to claim 24 and 30, Djabarov et al teaches keyword is associated with a confidence score, which indicates a degree of relatedness between the keyword and content desired by the user (abstract, each of the search suggestion items including a rank and a relevance value). 

With respect to claims 25 and 31, Djabarov et al teaches confidence score indicates a degree of relatedness between the keyword and content desired by the user (abstract, each of the search suggestion items including a rank and a relevance value). 


Allowable Subject Matter

Claims 10, 28 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163